Miller, Judge.
In Curtis v. State, 275 Ga. 576 (571 SE2d 376) (2002), the Supreme Court affirmed the judgment of this Court’s opinion in Jackson v. State, 254 Ga. App. 562 (562 SE2d 847) (2002). Nevertheless, deciding to overrule numerous prior cases, the Supreme Court held that in Division 4 of that opinion, we erred in holding that a criminal defendant must raise in the trial court the issue of whether convictions merge as a matter of fact in order to preserve the issue for appellate review. Therefore, we vacate Division 4 of our earlier opinion and adopt the opinion of the Supreme Court as our own. The remainder of our earlier opinion remains unaffected.

Judgment affirmed.


Smith, C. J., Andrews, P. J., Johnson, P. J., Blackburn, P. J., Ruffin, P. J., Eldridge, Barnes, Ellington, Phipps, Mikell and Adams, JJ., concur.